Exhibit 21.1 SUBSIDIARIES OF LAYNE CHRISTENSEN COMPANY NAME OF SUBSIDIARY JURISDICTION OFINCORPORATION PERCENTAGEOF VOTINGSTOCKOWNED BYCOMPANY¿ Boyles Bros. Drilling Company Utah 100% Cherry Canyon Midstream, LLC Delaware 100% Cherryvale Pipeline, LLC Kansas 100% Christensen Boyles Corporation Delaware 100% Collector Wells International, Inc. Ohio 100% Discretionary Trust Zimbabwe 100% ESEMES (Mauritius) Ltd. Mauritius 100% Fenix Supply, LLC Delaware 100% Fursol Informatica S.r.l. Italy 100% G&K Properties Pty Ltd Australia 100% Hermosa Pipeline, LLC Delaware 100% Inliner American, Inc. Delaware 100% Inliner Technologies, LLC Indiana 100% International Directional Services, L.L.C. Delaware 100% International Directional Services de Mexico S.A. de C.V. Mexico 100% International Directional Services of Canada, Ltd. Ontario 100% International Mining Services Pty Ltd WesternAustralia 100% International Water Consultants, Inc. Ohio 100% Inversiones Christensen SpA Chile 100% Inversiones Layne Chile Cinco Ltda. Chile 100% Inversiones Layne Chile Cuatro Ltda. Chile 100% Inversiones Layne Chile Dos Ltda. Chile 100% Inversiones Layne Chile Tres Ltda. Chile 100% Inversiones Layne Chile Uno Ltda. Chile 100% Inversiones Layne Energy Limitada Chile 100% Inversiones Layne SpA Chile 100% ¿ directly or indirectly through its subsidiaries, nominees or trustees NAME OF SUBSIDIARY JURISDICTION OFINCORPORATION PERCENTAGEOF VOTINGSTOCKOWNED BYCOMPANY¿ Layne Christensen Australia Pty Limited Australia 100% Layne Christensen Canada Limited Alberta 100% Layne de Bolivia S.R.L. Bolivia 100% Layne de Mexico S.A. de C.V. Mexico 100% Layne do Brasil Sondagens Ltda. Brazil 100% Layne Drilling Burkina Faso S.A.R.L. Burkina 100% Layne Drilling Guinee SARL Guinea 100% Layne Drilling Mali SARL Mali 100% Layne Drilling Mauritania Sarl Mauritania 100% Layne Drilling Pty Ltd Australia 100% Layne Drilling (RDC) SPRL DemocraticRepublicofCongo 100% Layne Drilling Tanzania Limited Tanzania 100% Layne Drilling Zambia Zambia 100% Layne Energia Chile S.A. Chile 85% Layne Energy, Inc. Delaware 100% Layne Energy Cherryvale, LLC Delaware 100% Layne Energy Holding, LLC Delaware 100% Layne Energy Operating, LLC Delaware 100% Layne Energy Osage, LLC Delaware 100% Layne Energy Production, LLC Delaware 100% Layne Energy Resources, Inc. Delaware 100% Layne Energy Sycamore, LLC Delaware 100% Layne Energy Sycamore Pipeline, LLC Delaware 100% Layne Geo, Inc. Delaware 100% Layne Heavy Civil, Inc. Indiana 100% Layne Inliner, LLC Indiana 100% Layne International, LLC Delaware 100% ¿ directly or indirectly through its subsidiaries, nominees or trustees NAME OF SUBSIDIARY JURISDICTION OFINCORPORATION PERCENTAGEOF VOTINGSTOCKOWNED BYCOMPANY¿ Layne Puerto Rico, Inc. Puerto Rico 100% Layne Southwest, Inc. New Mexico 100% Layne Texas, Incorporated Delaware 100% Layne Transport Co. Indiana 100% Layne VTI, Inc. Delaware 100% Layne Water Development and Storage, L.L.C. Delaware 100% Layne/Metro, a Joint Venture. Florida 50% Layne-Bowen, LLC Delaware 51% Lenity Investments (Private) Limited Zimbabwe 100% Liner Products, LLC Indiana 100% Mag Con, Inc. Louisiana 100% Meadors Construction Co., Inc. Florida 100% Mid-Continent Drilling Company Delaware 100% PT Layne Christensen Indonesia Indonesia 100% Reynolds Water Islamorada, LLC Delaware 100% SMS Holdings Pty Ltd Australia 100% SMS Offshore Pty Ltd WesternAustralia 100% Stamm-Scheele Incorporated Louisiana 100% Stanley Mining Services Pty Limited Australia 100% Stanley Mining Services (Botswana) (Pty) Ltd. Botswana 100% Stanley Mining Services (Uganda) Limited Uganda 100% Stanley Mining Services Zimbabwe (Private) Limited Zimbabwe 100% W. L. Hailey& Company, Inc. Tennessee 100% West Africa Holdings Pty Ltd Australia 100% West African Drilling Services Pty Ltd Australia 100% West African Drilling Services (No. 2) Pty Ltd Australia 100% ¿ directly or indirectly through its subsidiaries, nominees or trustees
